IN THE COURT OF APPEALS OF NORTH CAROLINA

                                   No. COA17-275

                              Filed: 19 September 2017

Durham County, Nos. 15 JA 146-147

IN THE MATTER OF: J.M. & J.M.


      Appeal by Respondent-Father from order entered 21 November 2016 by Judge

William A. Marsh, III in District Court, Durham County. Heard in the Court of

Appeals 31 August 2017.


      Office of the Durham County Attorney, by Senior Assistant County Attorney
      Cathy L. Moore, for Petitioner-Appellee Durham County Department of Social
      Services.

      Assistant Appellate Defender Joyce L. Terres for Respondent-Appellant Father.

      K&L Gates, by Erica R. Messimer, for Guardian ad Litem.


      McGEE, Chief Judge.


      Respondent-Father appeals from an adjudication, disposition, and permanency

planning order concluding that his son, J.M. (“the son”), was an abused juvenile; that

his daughter, J.M. (“the daughter”), was a seriously neglected juvenile (together, “the

children”); that it was in the children’s best interests to remain in the custody of the

Durham County Department of Social Services (“DSS”); and that DSS was not

required to employ reasonable reunification efforts with Respondent-Father. We

affirm in part, reverse and remand in part, and vacate in part.

                                    I. Background
                                   IN RE: J.M. & J.M.

                                   Opinion of the Court



      DSS filed a petition on 11 September 2015, alleging that the son and the

daughter were abused, neglected, and dependent children. At the time the petition

was filed, the son was two months old and the daughter was nearly two years old.

The petition alleged that the mother brought the son to a well-baby check-up on 8

September 2015, at which the examining health professional observed “marks” on the

son’s neck.   The son was sent to UNC hospitals for further testing. The tests,

including a “skeletal survey,” revealed healing fractures to his ribs, tibia, and fibula;

ear and tongue bruising; subconjunctival hemorrhages; and excoriation under the

chin. The examination also revealed that the son had a history of poor weight gain

due to “not being fed on a regular schedule.”

      The children’s mother revealed to DSS that Respondent-Father had:

(1) “flick[ed]” the son in the chin and had punched the son in the stomach; (2)

excessively disciplined the daughter by, inter alia, hitting her with a back scratcher

and hitting her in the mouth; (3) engaged in domestic violence with the mother in

front of the children; and (4) smoked marijuana in the presence of the children. The

petition further alleged that the mother and Respondent-Father each had mental

health diagnoses and that the mother had borderline intellectual functioning.

According to the petition, the children’s maternal grandparents lived in New York

but traveled to Durham on a regular basis to care for the children. DSS obtained




                                          -2-
                                  IN RE: J.M. & J.M.

                                   Opinion of the Court



nonsecure custody of the children on 11 September 2015, and the trial court

sanctioned placement with the grandparents.

        A hearing was held on DSS’s petition on 12 July 2016, during which the trial

court heard testimony from: (1) a nurse practitioner, who treated the son and was an

expert in pediatrics and child maltreatment; (2) the children’s maternal grandmother

(“the grandmother”); and (3) a social worker supervisor familiar with the family’s

case.   Following the hearing, the trial court entered a combined adjudication,

disposition, and permanency planning order on 21 November 2016.

        Relevant to the present appeal, the trial court found as fact that: (1) the

mother had disclosed to the grandmother and medical professionals that Respondent-

Father was too rough with the son; (2) the mother had witnessed Respondent-Father

being abusive to the son; (3) the son’s “skeletal surveys” showed healing fractures to

his ribs, tibia, and fibula, bruising to his ear and tongue, subconjunctival

hemorrhages, and excoriation under his chin; (4) there was no history of falls or

accidents to explain the son’s injuries, and the injuries were consistent with instances

described by the children’s mother; (5) the mother witnessed Respondent-Father

inappropriately disciplining the daughter; and (6) the mother was not forthcoming

during a prior child protective services investigation. The trial court also found that,

pursuant to a safety plan, the grandmother agreed to reside in the home with the




                                          -3-
                                       IN RE: J.M. & J.M.

                                        Opinion of the Court



mother and Respondent-Father agreed to move out.                         However, the mother

subsequently recanted her statements and moved out of the home.

       Based on these, and other, findings of fact, the trial court concluded the son

was an abused juvenile and that the daughter was a “seriously neglected” juvenile.

The trial court further concluded it was in the children’s best interests to remain in

DSS custody; that the permanent plan for the children should be guardianship, with

an alternative plan of adoption; and that reasonable reunification efforts with the

mother and Respondent-Father were no longer required.                        Respondent-Father

appeals.1

                                           II. Analysis

       Respondent-Father argues the trial court erred by: (1) making several findings

of fact that were not supported by competent evidence in the record or were

improperly admitted hearsay statements; (2) concluding as a matter of law that the

son was an abused juvenile; (3) concluding as a matter of law that the daughter was

a “seriously neglected” juvenile; and (4) relieving DSS of its responsibility to make

reunification efforts without following “any applicable statutory requirements.”

                               A. Challenged Findings of Fact

       Respondent-Father argues four of the trial court’s findings of fact were

improperly made because the evidence underlying those findings was inadmissible


       1 The children’s mother participated in the trial court proceedings, but is not a party to the
present appeal.

                                                -4-
                                 IN RE: J.M. & J.M.

                                 Opinion of the Court



hearsay. In addition, Respondent-Father argues that four other findings of fact were

unsupported by competent evidence in the record.

                                    1. Hearsay

      Respondent-Father argues findings of fact 12 and 19 are unsupported by

competent evidence because the testimony underlying the findings was inadmissible

hearsay. These findings state:

            12.    During the week prior to Labor Day, the mother
                   contacted her mother, [the grandmother] in New
                   York, several times a day by phone and text to
                   attempt to tell her something. Finally, the mother
                   called [the grandmother], informing her that
                   [Respondent-Father] was treating the children too
                   rough; it was serious; she didn’t know how to handle
                   it and he was abusing them.

            ....

            19.    The children have been present during incidents of
                   domestic violence between the parents. On one
                   occasion, [mother] was holding [the son] in her arms
                   and [Respondent-Father] hit her with a broom.

      As Respondent-Father argues in his brief, the only competent evidence

presented at the hearing to support these findings of fact was the testimony of the

grandmother.   The grandmother testified that the mother called and texted on

numerous instances about “what was going on,” and that whatever was going on was

“serious.” In one such conversation, which occurred in September 2015, the mother

reported to the grandmother that she had been a victim of physical and sexual abuse



                                        -5-
                                  IN RE: J.M. & J.M.

                                   Opinion of the Court



at the hands of Respondent-Father, and that Respondent-Father “was hitting [the

daughter] with a broomstick.” The grandmother testified that the mother told her

that both the son and the daughter were present during instances of domestic

violence between Respondent-Father and the mother.

       Hearsay is defined as a “statement, other than one made by the declarant while

testifying at the trial or hearing, offered in evidence to prove the truth of the matter

asserted.”   N.C. Gen. Stat. § 8C-1, Rule 801(c) (2015).         Hearsay evidence is

inadmissible unless an exception to the hearsay rule applies. N.C.G.S. § 8C-1, Rule

802.   While we agree with Respondent-Father that this testimony, to which

Respondent-Father properly objected, was hearsay, we find that the testimony was

properly admitted under N.C.G.S. § 8C-1, Rule 801.

       N.C.G.S. § 8C-1, Rule 801 provides, in relevant part:

             (d) Exception for Admissions by a Party-Opponent. – A
             statement is admissible as an exception to the hearsay rule
             if it is offered against a party and it is (A) his own
             statement, in either his individual or a representative
             capacity, or (B) a statement of which he has manifested his
             adoption or belief in its truth, or (C) a statement by a
             person authorized by him to make a statement concerning
             the subject[.]

N.C. Gen. Stat. § 8C-1, Rule 801(d) (2015). Respondent-Father argues that the party

opponent exception does not apply in this instance, because the statements in

question were made by the mother, not by him. He also submits that the mother did




                                          -6-
                                  IN RE: J.M. & J.M.

                                  Opinion of the Court



not make them in a representative capacity, and that he did not authorize or adopt

her statements.

      We are not persuaded by Respondent-Father’s argument, as he appears to

overlook the fact that the mother was also a party to the action, and her inaction was

relevant to the issue of whether the children were abused or neglected. Our Supreme

Court has stated that “[i]n determining whether a child is neglected, the

determinative factors are the circumstances and conditions surrounding the child,

not the fault or culpability of the parent.” In re Montgomery, 311 N.C. 101, 109, 316

S.E.2d 246, 252 (1984).

      This Court addressed a nearly identical issue in In re Hayden, 96 N.C. App. 77,

384 S.E.2d 558 (1989). In Hayden, the respondent-father objected to out-of-court

statements made by the mother and, on appeal, he argued that the statements did

not fit within the party-opponent exception to the hearsay rule. This Court rejected

the respondent-father’s argument in that case, and explained:

             At the hearing, the social workers were permitted to
             testify, over [the] respondent’s objections, as to his wife’s
             out-of-court statements to them that respondent did not
             properly care for the children, excessively disciplined them,
             abused illegal drugs and alcohol in their presence, and was
             violent in his behavior. [The r]espondent argues that these
             statements should have been excluded under Rule 802 in
             that they are hearsay, not within any exception. We
             disagree. [The mother] was a party to this action which
             was brought to determine whether her child [ ] was abused
             and neglected. Her statements to the social workers about
             [respondent’s] conduct can only be reasonably considered


                                         -7-
                                  IN RE: J.M. & J.M.

                                   Opinion of the Court



            as admissions by her that [the juvenile] was subjected to
            conduct in her presence which could be found to be abusive
            and neglectful. Within the context of this juvenile petition
            case, we hold that her statements were properly admitted
            pursuant to the provisions of Rule 801(d).

Id. at 81, 384 S.E.2d at 560-61. Like the mother’s statements in Hayden, in the

present case the mother was a party to the action that was brought to determine

whether the children had been abused or neglected, and her statements were

“reasonably considered as admissions by her that [the juvenile was] subjected to

conduct in her presence which could be found to be abusive and neglectful.” Id.

Therefore, the mother’s statements were properly admitted pursuant to N.C.G.S. §

8C-1, Rule 801(d).

      Respondent-Father also challenges findings of fact 13 and 14 as only supported

by inadmissible hearsay. These findings state:

            13.      On September 8, 2015, the mother brought [the son]
                     to a well-baby check-up and expressed her concerns
                     to the doctor that the father was too rough with the
                     child. Marks on [the son’s] neck and conjunctival
                     hemorrhages (bloodshot eyes) were observed by the
                     medical provider. [The son] was two (2) months old
                     at the time. [The son] was sent to UNC Hospital
                     Emergency Department for further testing.

            14.      The mother disclosed the same information to the
                     Emergency Department doctor. A consult was
                     requested from the Beacon Program which reviews
                     cases of suspected child maltreatment. [The mother]
                     repeated the same information to [nurse
                     practitioner] Holly Warner from the Beacon
                     Program, specifically that on separate occasions she


                                          -8-
                                 IN RE: J.M. & J.M.

                                  Opinion of the Court



                   had witnessed [Respondent-Father] flicking [the
                   son] under the chin, holding him upside down by his
                   ankles, and punching him in the stomach.
                   Respondent-mother failed to take steps to
                   adequately protect [the son].

As with findings of fact 12 and 19, Respondent-Father is correct that the testimony

underlying findings of fact 13 and 14 were out-of-court statements made by the

mother detailing Respondent-Father’s alleged abuse of the son. The statements were

made by the mother to physicians during a well-child visit and a subsequent

emergency room visit. We conclude that, contrary to Respondent-Father’s assertion,

the testimony is a statement made for the purpose of medical diagnosis or treatment,

an exception to the hearsay rule pursuant to N.C. Gen. Stat. § 8C-1, Rule 803.

N.C.G.S. § 8C-1, Rule 803(4) provides, as relevant here:

             The following are not excluded by the hearsay rule, even
             though the declarant is available as a witness:

                   ...

             (4) Statements for Purposes of Medical Diagnosis or
             Treatment--Statements made for purposes of medical
             diagnosis or treatment and describing medical history, or
             past or present symptoms, pain, or sensations, or the
             inception or general character of the cause or external
             source thereof insofar as reasonably pertinent to diagnosis
             or treatment.

N.C. Gen. Stat. § 8C-1, Rule 803(4) (2015).

      Our Supreme Court has articulated a two-part inquiry to determine if

testimony is admissible under the Rule 803(4) hearsay exception: “(1) whether the


                                         -9-
                                 IN RE: J.M. & J.M.

                                 Opinion of the Court



declarant’s statements were made for purposes of medical diagnosis or treatment;

and (2) whether the declarant’s statements were reasonably pertinent to diagnosis or

treatment.” State v. Hinnant, 351 N.C. 277, 284, 523 S.E.2d 663, 667 (2000). With

respect to the first prong, our Supreme Court has stated that “the trial court should

consider all objective circumstances of record surrounding declarant’s statements in

determining whether he or she possessed the requisite intent under Rule 803(4).” Id.

at 288, 523 S.E.2d at 670.

      In the present case, the record establishes that the statements in question

meet both of the Hinnant requirements. The statements made by the mother to the

physician were made during the son’s well-child visit. Following that visit, the son

was immediately sent to the UNC Hospital Emergency Department. At the hospital,

the mother disclosed the same information to an ER physician and to a nurse

practitioner. In each instance, we find the surrounding circumstances sufficient to

show that the mother’s statements were made for the purpose of medical treatment

and diagnosis and were related to such treatment and diagnosis.

      The first statement was made to a pediatrician at the son’s regular two-month

well-child visit. At the visit, the mother was concerned about the son’s well-being,

and the son’s pediatrician observed marks on the son’s neck and bloodshot eyes. The

son’s pediatrician apparently was concerned enough about the injuries that he sent

the son to the ER on the same day. There, the mother again disclosed the information



                                        - 10 -
                                 IN RE: J.M. & J.M.

                                  Opinion of the Court



to a doctor and a nurse. In both instances, the statements were made to medical

professionals in a hospital or medical clinic setting. At the time the statements were

made, the extent of the son’s injuries were not known, and medical professionals were

attempting to diagnose them. A medical history and inquiry into these observations

would have been part of any physician’s attempt to diagnose the extent and cause of

the son’s injuries. Therefore, we conclude that the statements satisfy both prongs of

the Hinnant test.

      Respondent-Father argues that the statements do not satisfy the Rule 803(4)

exception because (1) the mother was not the patient, and (2) she made the

statements to exculpate herself, not obtain treatment. North Carolina Courts have

not considered whether N.C.G.S. § 8C-1, Rule 803(4) allows hearsay statements by

persons other than the patient obtaining treatment. However, we agree with other

jurisdictions, which have held that such testimony is admissible under Rule 803(4)’s

hearsay exception. “Under the medical diagnosis exception to the hearsay rule,

statements made by a patient for purposes of obtaining medical treatment are

admissible for their truth because the law is willing to assume that a declarant

seeking medical help will speak truthfully to medical personnel.” Galindo v. United

States, 630 A.2d 202, 210 (D.C. Ct. App. 1993). Like the District of Columbia Court

of Appeals, “[w]e find no principled basis . . . not to apply the same rationale to a

parent who brings a very young child to a doctor for medical attention; the parent has



                                         - 11 -
                                  IN RE: J.M. & J.M.

                                   Opinion of the Court



the same incentive to be truthful, in order to obtain appropriate medical care for the

child.” Id.; see also Sandoval v. State, 52 S.W.3d 851, 856-57 (Tex. Ct. App. 2001)

(“[W]e conclude the fact that the information provided in the medical records came

from complainant’s mother does not affect the admissibility of the statements therein

[under Rule 803(4)]. . . . In circumstances where the parent is giving the information

to assist in the diagnosis and treatment of the child, we think the reliability of the

statements is very high.” (citation omitted)).

      In the present case, we note that the son was only two months old at the time

his injuries were discovered and was thus unable to talk. Nothing in the plain

language of Rule 803(4) or in Hinnant requires the declarant to be the patient, and

Respondent-Father’s reading of the exception leads to an unworkable result — he

would necessarily exclude any statements made in connection with medical diagnosis

or treatment for any individual who is unable to speak. As DSS and the Guardian ad

Litem (“GAL”) point out, the mother’s statements incriminate herself in addition to

Respondent-Father, because they show she took no action to stop Respondent-Father

or to protect the son. We perceive no limitation on allowing the parent of a child

unable to relay his or her medical condition in the plain language of N.C.G.S. § 8C-1,

Rule 803(4), and such an interpretation is not in conflict with our Supreme Court’s

guidance in Hinnant. We therefore conclude that the statements made by the son’s




                                          - 12 -
                                   IN RE: J.M. & J.M.

                                   Opinion of the Court



treating physician fall within N.C.G.S. § 8C-1, Rule 803(4)’s exception to the hearsay

rule, and were properly admitted.

                        2. Competent Evidence Determination

      Respondent-Father next challenges all or portions of findings of fact 7, 15, 17,

and 18 as unsupported by competent evidence in the record.           These challenged

findings (or portions thereof) state:

             7.     The family received in-home services beginning in
                    March 2015, due to a finding of improper care based
                    upon the mother disclosing that the father hit [the
                    daughter].

                    ....

             15.    A skeletal survey showed that [the son] had healing
                    right tibia and fibula fractures. The child also had
                    ear bruising, sub conjunctival hemorrhages,
                    excoriation under the chin and tongue bruising.
                    There was no history of falls, accidents or injuries to
                    explain the injuries. A follow-up skeletal survey two
                    weeks later revealed healing rib fractures which
                    were probably ten (10) days to two weeks old. [The
                    son’s] injuries were consistent with the instances
                    described by the mother.

                    ....

             17.    [The daughter], had not had a physical examination
                    since the February 2015 CME [complete medical
                    examination].

             18.    [The mother] witnessed [Respondent-Father]
                    inappropriately disciplining [the daughter] by
                    hitting her with a back scratcher leaving marks,
                    slapping and hitting her in the mouth, and during


                                          - 13 -
                                        IN RE: J.M. & J.M.

                                        Opinion of the Court



                       one incident slapping [the daughter’s] face so that
                       her head hit the wall. The mother did not intervene
                       to protect [the daughter] during any of these
                       incidents.

       Review of a trial court’s adjudication of dependency, abuse, and neglect

requires a determination as to (1) whether clear and convincing evidence supports

the findings of fact, and (2) whether the findings of fact support the legal conclusions.

In re Pittman, 149 N.C. App. 756, 763-64, 561 S.E.2d 560, 566 (citation omitted), disc.

review denied, 356 N.C. 163, 568 S.E.2d 608 (2002), cert. denied sub nom, Harris-

Pittman v. Nash County Dept. of Social Servs., 538 U.S. 982, 155 L. Ed. 2d 673 (2003).

“In a non-jury neglect adjudication, the trial court’s findings of fact supported by clear

and convincing competent evidence are deemed conclusive, even where some evidence

supports contrary findings.” In re Helms, 127 N.C. App. 505, 511, 491 S.E.2d 672,

676 (1997) (citations omitted). If competent evidence supports the findings, they are

“binding on appeal.” In re McCabe, 157 N.C. App. 673, 679, 580 S.E.2d 69, 73 (2003)

(citations omitted).2

       As to finding of fact 7, Respondent-Father argues that DSS provided services

based only on a “report,” but that no one actually determined the cause of the

daughter’s injury before services were provided.                Therefore, Respondent-Father

argues, the finding is unsupported by the evidence. We disagree. The children’s


       2 Appellees have filed a joint brief, in which they first argue that Respondent-Father’s appeal
should be dismissed because it is moot. We find their arguments to be without merit and decline to
address them.

                                               - 14 -
                                 IN RE: J.M. & J.M.

                                  Opinion of the Court



grandmother testified that DSS became involved in the children’s lives after an

incident in which Respondent-Father “had slapped [the daughter] in the eye” for no

reason. The grandmother further testified that, while she was on the telephone with

the mother one evening, she overheard an incident of domestic violence wherein

Respondent-Father held a knife to the mother’s throat. The grandmother testified

that she called 911 and remained on the line with the mother until the police arrived

at the scene.

      In addition, a DSS social worker offered testimony that contact between DSS,

the mother, and Respondent-Father began in February 2015 when “[DSS] received

the report that [Respondent-Father] had slapped [the daughter] in the face resulting

in injury to her eye.” DSS assessed a “substantiation of improper care,” and the case

was transferred to “in-home services within [DSS] to continue to work with the family

and identify needs.” We hold that this testimony serves as competent evidence to

support the challenged finding of fact, which is therefore conclusive on appeal. In re

Helms, 127 N.C. App. at 511, 491 S.E.2d at 676.

      As to finding of fact 15, Respondent-Father challenges the portion that states

a follow-up “skeletal survey” was completed two weeks after the initial skeletal

survey. Respondent-Father contends the follow-up survey was actually completed

three weeks after the initial survey, and he argues the difference is significant,

because it suggests that some of the son’s injuries occurred after Respondent-Father



                                         - 15 -
                                   IN RE: J.M. & J.M.

                                    Opinion of the Court



had moved out of the family home and had no contact with the children. Therefore,

he argues the one-week difference tends to prove that he did not abuse the son.

      Respondent-Father is correct in his assertion that the two skeletal surveys

were three weeks apart, not two weeks apart, as the trial court found. The medical

records in the record establish that the first occurred on 9 September 2015 and the

second occurred exactly 21 days later, on 30 September 2015. However, we reject

Respondent-Father’s argument that the time difference suggests he could not have

been responsible for some of the son’s injuries. His theory is based on testimony from

Holly Warner (“Warner”), the nurse practitioner who treated the son after he was

referred to UNC Hospital. She testified as follows:

             When a rib fracture has just occurred, it’s a very small
             fracture in the rib, and therefore, they’re often not -- you’re
             not able to see it at all until it starts to heal, so -- which is
             about seven to 14 days, depending on which radiologist you
             ask and the age of the child.

Respondent-Father argues that, if the rib fracture detected on 30 September 2015

was seven to fourteen days old, the injury would have occurred between 16 and 23

September 2015, by which time he had no contact with the children.

      Respondent-Father suggests Warner definitively stated that the fracture was

seven to fourteen days old, but in reality, Warner hedged her testimony as to the age

of fracture, and offered a general time frame.             Warner’s main point was that

“oftentimes a fracture can be present but you cannot see it until it starts to heal.”



                                           - 16 -
                                   IN RE: J.M. & J.M.

                                   Opinion of the Court



She then stated: “So if there is healing, the fracture is thought to be at least ten to 14

days old.” (emphasis added). Using the term “at least” suggests a fracture could be

more than fourteen days old when it is detected by a radiologist. Furthermore, as

DSS and the GAL note, the overarching theme is that the son suffered multiple

fractures that were in multiple stages of healing. We hold the portion of finding of

fact 15 that states the son’s two skeletal surveys occurred two weeks apart to be

unsupported by competent evidence, and we are not bound by that portion of the

finding. However, we reject Respondent-Father’s argument as to finding of fact 15 in

all other respects.

      Respondent next challenges finding of fact 17 as unsupported by competent

evidence.   Respondent-Father, DSS, and the GAL all agree that this finding is

erroneous. The evidence presented at the hearing showed the daughter had at least

one physical examination after February 2015. We therefore are not bound by finding

of fact 17. See In re McCabe, 157 N.C. App. 673, 679, 580 S.E.2d 69, 73 (2003).

      Finally, Respondent-Father challenges finding of fact 18, which details

Respondent-Father’s improper discipline of the daughter, as unsupported by

competent evidence. The details of Respondent-Father’s improper discipline of the

daughter were memorialized in a Complete Medical Evaluation (“CME”) that was

completed on the daughter in September 2015.              The CME was introduced into

evidence at the hearing, and it appears that none of the parties objected to its



                                          - 17 -
                                       IN RE: J.M. & J.M.

                                       Opinion of the Court



introduction. Therefore, we consider the CME to be competent evidence. See In re

F.G.J., 200 N.C. App. 681, 693, 684 S.E.2d 745, 753-54 (2009) (holding that where the

parties failed to raise an objection on hearsay grounds at trial, any objection was

waived and the testimony in question must be considered competent evidence).

Although the CME does not reference the daughter’s being hit with a “back

scratcher,”3 the remainder of this finding is supported by the CME. We conclude that

the portion of finding of fact 18 mentioning a back scratcher is not supported by

competent evidence.         However, the remainder of the finding, which details

Respondent-Father’s abuse of the daughter, is supported by competent evidence.

                   III. Adjudication of the Son as an Abused Juvenile

       Next, we turn to Respondent-Father’s challenge to the trial court’s conclusion

that the son was an abused juvenile. An abused juvenile is defined, in pertinent part,

as one whose parent, guardian, custodian, or caretaker “[i]nflicts or allows to be

inflicted upon the juvenile a serious physical injury by other than accidental

means[.]”    N.C. Gen. Stat. § 7B-101(1) (2015).              Respondent-Father’s argument

essentially rests on his challenges to various findings of fact that we rejected in the

previous section. Respondent-Father argues that, without the challenged findings of

fact, there is no support for the trial court’s conclusion that the son was abused.



       3  Details of the back scratcher incident apparently originate from the argument of DSS’s
attorney at the hearing. During her opening and closing arguments, DSS’s attorney asserted that the
CME “talks about an incident with [the daughter] being hit with a back scratcher.”

                                              - 18 -
                                 IN RE: J.M. & J.M.

                                  Opinion of the Court



      As discussed above, we have rejected Respondent-Father’s challenges to a

majority of the findings of fact. The binding findings of fact establish that the son

sustained multiple non-accidental injuries and Respondent-Father was responsible

for the injuries. This Court has previously upheld adjudications of abuse where a

child sustains non-accidental injuries, even where the injuries were unexplained. See

In re C.M., 198 N.C. App. 53, 60-62, 678 S.E.2d 794, 798-99 (2009) (affirming abuse

where the findings of fact established that the juvenile sustained a head injury that

doctors testified was likely non-accidental, despite being unable to specify when or

how the injury occurred); In re T.H.T., 185 N.C. App. 337, 345-46, 648 S.E.2d 519,

525 (2007), aff’d as modified, 362 N.C. 446, 665 S.E.2d 54 (2008) (affirming

adjudication of abuse where a juvenile sustained a non-accidental skull fracture and

other injuries, the juvenile was in the physical custody of the mother, the mother’s

explanations were not consistent with the injuries, and the mother failed to seek

prompt medical attention). Given the binding findings of fact in the present case, we

hold the trial court did not err in concluding that the son was an abused juvenile.

                        IV. Adjudication of “Serious Neglect”

      Next, Respondent-Father argues the trial court erred in concluding that the

daughter was “seriously neglected.” He contends that “seriously neglected” is not a

statutory term used for adjudication pursuant to the juvenile code, and that “serious

neglect” pertains only to a parent’s placement on the responsible individuals’ list,



                                         - 19 -
                                   IN RE: J.M. & J.M.

                                   Opinion of the Court



which is not at issue here.        Therefore, he argues, the trial acted under a

misapprehension of the law. We agree.

      N.C. Gen. Stat. § 7B-101(15) defines a neglected juvenile as

             A juvenile who does not receive proper care, supervision, or
             discipline from the juvenile’s parent, guardian, custodian,
             or caretaker; or who has been abandoned; or who is not
             provided necessary medical care; or who is not provided
             necessary remedial care; or who lives in an environment
             injurious to the juvenile’s welfare; or the custody of whom
             has been unlawfully transferred under G.S. 14-321.2; or
             who has been placed for care or adoption in violation of law.

N.C. Gen. Stat. § 7B-101(15) (2015). A separate section of the juvenile code authorizes

the North Carolina Department of Health and Human Services (“DHHS”) to

“maintain a central registry of abuse, neglect, and dependency cases,” and also

authorizes DHHS to “maintain a list of responsible individuals.” N.C. Gen. Stat. §

7B-311(a)-(b) (2015).   The juvenile code defines “responsible individuals” as “[a]

parent, guardian, custodian, or caretaker who abuses or seriously neglects a

juvenile,” and defines “serious neglect,” in turn, as:

             Conduct, behavior, or inaction of the juvenile’s parent,
             guardian, custodian, or caretaker that evidences a
             disregard of consequences of such magnitude that the
             conduct, behavior, or inaction constitutes an unequivocal
             danger to the juvenile’s health, welfare, or safety, but does
             not constitute abuse.

N.C. Gen. Stat. § 7B-101(18a), (19a) (2015) (emphasis added).

      In the present case, the trial court found the daughter to be “a child who is

seriously neglected[] due to inappropriate discipline by [Respondent-Father] and

                                          - 20 -
                                   IN RE: J.M. & J.M.

                                   Opinion of the Court



inaction by the mother which constituted an unequivocal danger to [the daughter’s]

health, welfare or safety.” (emphasis added). As Respondent-Father contends, the

trial court used the term “serious neglect” and also employed the statutory language

of N.C.G.S. § 7B-101(19a). The term “serious neglect” pertains only to placement of

an individual on the responsible individuals’ list and is not included as an option for

adjudication in an abuse, neglect, or dependency action. The term is not used in any

statutory section governing adjudicatory actions.         See N.C. Gen. Stat. §§ 7B-200

(jurisdiction), -401(a) (pleadings), -802 (adjudicatory hearing), -805 (quantum of proof

at adjudication).

      It appears the trial court was acting under a misapprehension of the law — the

trial court used the definition of “serious neglect” in N.C.G.S. § 7B-101(19a),

pertaining to the responsible individuals’ list, as opposed to the definition of “neglect”

in N.C.G.S. § 7B-101(15), pertaining to an adjudication of neglect. Therefore, we

reverse the trial court’s adjudication of “serious neglect” and remand the case for the

trial court’s consideration of neglect within the proper statutory framework. See

Capps v. Lynch, 253 N.C. 18, 22, 116 S.E.2d 137, 141 (1960) (“[W]here it appears that

the judge below has ruled upon the matter before him upon a misapprehension of the

law, the cause will be remanded to the superior court for further hearing in the true

legal light.”) (internal quotation marks and citation omitted).

                                V. Reunification Efforts



                                          - 21 -
                                  IN RE: J.M. & J.M.

                                  Opinion of the Court



      Finally, Respondent-Father argues the trial court erred in relieving DSS from

making further reunification efforts without following any applicable statutory

requirements. We agree. After the trial court concluded the adjudication hearing, it

proceeded to a combined disposition and permanency planning hearing. The parties

do not dispute the trial court’s authority to combine the hearings, or its authority to

address both initial disposition and permanency planning in a single order. Rather,

Respondent-Father only argues that the trial court failed to follow the statutory

requirements before relieving DSS of further reunification efforts.

      N.C. Gen. Stat. § 7B-901(c) authorizes the elimination of reunification efforts

at an initial disposition under limited circumstances.      N.C.G.S. § 7B-901(c), as

relevant to the present case, provides:

             (c)    If the disposition order places a juvenile in the
             custody of a county department of social services, the court
             shall direct that reasonable efforts for reunification as
             defined in G.S. 7B-101 shall not be required if the court
             makes written findings of fact pertaining to any of the
             following, unless the court concludes that there is
             compelling evidence warranting continued reunification
             efforts:

                    (1)   A court of competent jurisdiction has
                          determined that aggravated circumstances
                          exist because the parent has committed or
                          encouraged the commission of, or allowed the
                          continuation of, any of the following upon the
                          juvenile:

                          a.     Sexual abuse.
                          b.     Chronic physical or emotional abuse.


                                          - 22 -
                                  IN RE: J.M. & J.M.

                                  Opinion of the Court



                          c.     Torture.
                          d.     Abandonment.
                          e.     Chronic or toxic exposure to alcohol or
                                 controlled substances that causes
                                 impairment of or addiction in the
                                 juvenile.
                          f.     Any other act, practice, or conduct that
                                 increased the enormity or added to the
                                 injurious consequences of the abuse or
                                 neglect.

N.C. Gen. Stat. § 7B-901(c) (2015). In In re G.T., ___ N.C. App. ___, 791 S.E.2d 274

(2016), this Court interpreted N.C.G.S. § 7B-901(c), and concluded that, in order for

a court to cease reunification efforts at the initial disposition hearing, “the

dispositional court must make a finding that [a] court of competent jurisdiction has

determined that the parent allowed one of the aggravating circumstances to occur.”

Id. at ___, 791 S.E.2d at 279. Relying upon the use of the phrase “has determined” in

the statute, this Court elaborated:

             [It] is clear and unambiguous and that in order to give
             effect to the term “has determined” [in N.C.G.S. § 7B-
             901(c),] it must refer to a prior court order. The legislature
             specifically used the present perfect tense in subsections
             (c)(1) through (c)(3) to define the determination necessary.
             Use of this tense indicates that the determination must
             have already been made by a trial court—either at a
             previously-held adjudication hearing or some other
             hearing in the same juvenile case, or at a collateral
             proceeding in the trial court. The legislature’s use of the
             term “court of competent jurisdiction” also supports this
             position. Use of this term implies that another tribunal in
             a collateral proceeding could have made the necessary
             determination, so long as it is a court of competent
             jurisdiction.


                                         - 23 -
                                  IN RE: J.M. & J.M.

                                   Opinion of the Court



Id. “Thus,” the Court concluded, “by our plain reading of the statute, if a trial court

wishes to cease reunification efforts pursuant to N.C. Gen. Stat. § 7B-901(c)(1)[], it

must make findings at disposition that a court of competent jurisdiction has already

determined that the parent allowed the continuation of” one of the situations

enumerated in N.C.G.S. § 7B-901(c)(1). In re G.T. at ___, 791 S.E.2d at 279 (emphasis

added); see also N.C.G.S. §§ 7B-901(c)(1)(a)–(f).

      In the present case, the trial court’s order does not cite to N.C.G.S. § 7B-901(c).

However, because the trial court ceased reunification efforts in an order entered

following an initial disposition hearing, N.C.G.S. § 7B-901(c) was necessarily

implicated. The trial court’s order concluded that “[r]eunification efforts clearly

would be unsuccessful or would be inconsistent with the juvenile’s health or safety.

Durham DSS should be relieved of further efforts to eliminate the need for the

children to live outside the home.” This conclusion was based on a finding using the

same wording.     Notably absent from the trial court’s disposition is any finding

indicating that a previous court had determined one of the aggravating factors to be

present. See N.C.G.S. § 7B-901(c)(1). The trial court’s finding of fact is insufficient

to cease reunification efforts at an initial disposition hearing; under In re G.T., ___

N.C. App. at ___, 791 S.E.2d at 279, the trial court’s order was required to include a

finding “that a court of competent jurisdiction ha[d] already determined that” one of

the circumstances listed in N.C.G.S. § 7B-901(c) was present. No court of competent



                                          - 24 -
                                   IN RE: J.M. & J.M.

                                   Opinion of the Court



jurisdiction had made such a determination and, even if it had, the trial court did not

make the required finding.

      We recognize that the trial court’s initial disposition order in the present case

also served as its permanency planning order. N.C. Gen. Stat. § 7B-906.2(b) permits

a trial court to cease reunification efforts following a permanency planning hearing:

             At any permanency planning hearing, the court shall adopt
             concurrent permanent plans and shall identify the primary
             plan and secondary plan. Reunification shall remain a
             primary or secondary plan unless the court made findings
             under G.S. 7B-901(c) or makes written findings that
             reunification efforts clearly would be unsuccessful or would
             be inconsistent with the juvenile’s health or safety.

N.C. Gen. Stat. § 7B-906.2(b) (2015) (emphasis added). DSS and the GAL argue, and

it appears, that the trial court was attempting to follow the requirements of N.C.G.S.

§ 7B-906.2(b) in ceasing reunification efforts, as the trial court’s finding and

conclusion that eliminated reunification efforts track the language of that section.

Notwithstanding the trial court’s effort, the plain statutory language of N.C.G.S. §

7B-901(c) requires a trial court entering an initial dispositional order that places a

juvenile in the custody of a county department of social services to “direct that

reasonable efforts for reunification . . . shall not be required” only if the trial court

“makes written findings of fact pertaining to” any of the circumstances listed in

N.C.G.S. § 7B-901(c)(1)(a)-(f).




                                          - 25 -
                                   IN RE: J.M. & J.M.

                                   Opinion of the Court



      We find no merit in the argument that the clear command of N.C.G.S. § 7B-

901(c) may be eluded in favor of the more lenient requirements of N.C.G.S. § 7B-

906.2(b) simply by combining dispositional and permanency planning matters in a

single order. Because the requirements of N.C.G.S. § 7B-901(c) were not met in the

present case, and consistent with In re G.T., we vacate that portion of the trial court’s

order that released DSS from further reunification efforts.

      AFFIRMED IN PART, REVERSED AND REMANDED IN PART; VACATED

IN PART.

      Judges DIETZ and INMAN concur.




                                          - 26 -